Citation Nr: 0326555	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  00-03 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and an Acquaintance


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to October 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefit sought on 
appeal.  Jurisdiction of this file was transferred to the RO 
in Muskogee, Oklahoma, in September 2000.


FINDING OF FACT

The medical evidence does not demonstrate that the veteran 
currently has residuals of a head injury sustained during 
active service.  


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

This matter arises out of the veteran's claim that he 
currently has residuals of a head injury that he sustained 
during active military service.  A brief review of the 
history of this appeal is as follows.  In a July 1994 rating 
decision, the RO denied service connection for residuals of a 
concussion, including headaches.  The veteran did not appeal 
that decision, which became final.  See 38 U.S.C.A. § 7105.  
In April 1998, the veteran filed a new claim for service 
connection for a head injury that was sustained during active 
service.  The RO denied that claim in an August 1999 rating 
decision, and the veteran appealed that decision to the 
Board.  

In a January 2003 decision, the Board determined that new and 
material evidence had been presented to reopen the claim for 
service connection for residuals of a head injury, and to 
that extent the appeal was granted.  The Board also 
determined that additional development was needed in that 
case.  Specifically, although the record contained a decision 
from the Social Security Administration (SSA) awarding the 
veteran benefits, the medical records associated with that 
decision had not been requested by the RO.  As such, in 
January 2003, pursuant to its authority under 38 C.F.R. 
§ 19.9(a)(2), the Board requested a copy of the veteran's SSA 
records, which were received in June 2003.

The Board notes that 38 C.F.R. § 19.9(a)(2) was recently 
invalidated in Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) ("DAV").  The regulation was found to be 
inconsistent with 38 U.S.C.A. § 7104(a), because 38 C.F.R. 
§ 19.9(a)(2) denied appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  Notably, the Board requested further development in 
this case in January 2003, which was several months before 
38 C.F.R. § 19.9(a)(2) was invalidated by the Federal Circuit 
Court.  Moreover, as stated in VAOPGCPREC 1-03, although the 
Federal Circuit invalidated the regulatory provision 
authorizing the Board to undertake evidentiary development, 
the Court's opinion cannot be read to hold that the Board is 
prohibited from seeking to obtain new evidence.  Rather, the 
Court's discussion and conclusion reflect the view that it is 
the Board's consideration of new evidence, rather than the 
mere act of obtaining new evidence, that is contrary to the 
law.  VAOPGCPREC 1-03.  In short, the Board is satisfied that 
the January 2003 request for further evidence was proper 
under the law then in effect.  

The next matter for consideration is whether the Board may 
proceed with a decision in this case, in light of the fact 
that new evidence was received in June 2003 (the SSA records) 
without a waiver from the appellant of RO consideration of 
that evidence.  The Board has carefully reviewed the evidence 
received from SSA.  Significantly, the majority of the SSA 
records consists of copies of VA medical records reflecting 
treatment from July 1992 to August 1999, most of which are 
duplicates of records already associated with the claims 
file, or pertain to disabilities that are not the subject of 
this appeal.  Additionally, other non-duplicative records 
include two SSA Forms, one of which was completed by the 
veteran in January 1995, and another which is dated in August 
1999.  Those forms do not contain any information pertinent 
to the claim on appeal.  The SSA records also contain a March 
1995 private mental status examination report, although that 
report pertains solely to mental disorders, and does not 
discuss the claim on appeal.  In light of the fact that the 
"new" evidence is either duplicative or not relevant to the 
claim on appeal, the Board finds that it is not necessary to 
remand this case to the RO for review of the SSA records.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  As 
such, the Board will proceed with a decision in this case. 

During the pendency of this appeal there was a significant 
change in the law.  On November 9, 2000, Congress enacted the 
Veterans Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate a claim for benefits.  Under 
38 U.S.C.A. § 5103A, the VCAA codified VA's duty to assist, 
and provided that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA are found at 38 
C.F.R. §§ 3.102, 3.159.  

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA will 
attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A review of the 
claims file shows that this requirement was met, particularly 
as evidenced by a March 2001 letter in the claims file, which 
notified the veteran of the VCAA, including what type of 
evidence was needed from him, and what actions VA would take 
to assist him with the development of his claim.  The letter 
also informed the veteran of the evidence the RO had received 
or requested since he filed his claim. 

The Board notes that the March 2001 VCAA letter essentially 
complied with the recent holding of DAV, 327 F.3d 1339, which 
held that 38 C.F.R. § 19.9(a)(2)(ii) (2002) is invalid to the 
extent it provides a claimant "not less than 30 days" to 
respond to a VCAA notification letter sent by the Board, 
because it is contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  In this 
case, the VCAA notification letter was sent to the veteran by 
the RO and not the Board.  The RO's duty to notify, pursuant 
to 38 C.F.R. § 3.159(b), was not invalidated by the recent 
Federal Circuit decision.  Moreover, even though the March 
2001 letter asked the veteran to send additional evidence or 
information to the RO by the end of a 60-day time period from 
the date of the letter, the letter also expressly notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  Since that one-year time period has now expired, it 
is clear that the veteran has nothing further to submit, and 
adjudication of his claim can proceed.

In addition to the foregoing, the August 1999 rating decision 
and the February 2000 statement of the case (SOC) explained 
to the veteran the basis for the denial of his claim.  The 
SOC provided the veteran with a copy of the laws and 
regulation pertaining to claims for service connection.  In 
light of the foregoing, the Board is satisfied that the 
veteran was put on notice of the type of information needed 
to substantiate his claim for service connection, including 
what type of evidence he should submit, and what evidence the 
RO would assist him in obtaining.  See 38 U.S.C.A. § 5103.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, VA 
has assisted the veteran in obtaining relevant evidence.  On 
his original claim for compensation, received in November 
1993, he indicated that he was a prisoner of war (POW) during 
service.  In January 1994, the RO contacted the veteran by 
letter and requested that he provide more specific 
information regarding his claim that he was a former POW.  
The RO attempted to verify this status by contacting the 
National Personnel Records Center, but a response received in 
March 1994 noted that there was no record of POW status 
located.  Nevertheless, the veteran responded to the January 
1994 RO letter in January 1995, and in February 1994, he 
underwent a POW examination.  The findings in that 
examination report are not related to the claim currently on 
appeal, and the veteran does not claim that his alleged POW 
status is related to the current claim on appeal.  

The record contains the veteran's service medical records, 
numerous VA clinical records, and private treatment records.  
In July 2000, the veteran appeared at a hearing before an RO 
hearing officer, and a copy of that hearing transcript is in 
the file.  The veteran has had several VA examinations in 
connection with this appeal, and the Board finds that the 
examination reports of record are adequate for deciding this 
appeal.  Attempts have been made to secure all relevant 
records identified by the veteran, and the Board is unaware 
of any additional evidence that should be obtained prior to 
proceeding with this appeal.  In short, the Board concludes 
that the duty to assist the veteran was satisfied, and the 
case is ready for appellate review.  See 38 U.S.C.A. § 5103A.  

Service connection is granted for disability from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in the active military, 
naval, or air service, during a period of war.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where the determinative 
issue in a service connection claim involves a medical 
diagnosis, competent medical evidence is required.  This 
burden cannot be met by lay testimony because lay persons are 
not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The veteran maintains that he sustained a concussion in 1973, 
during active service, and that he currently suffers from 
residuals of that concussion.  A review of the veteran's 
service medical records reveals that in August 1974, he was 
seen 18 hours after sustaining a direct blow to the vertex of 
the skull.  The blow apparently caused the veteran to fall 
and he reported that he did not remember the first 30-60 
seconds afterwards.  Observers reported that he did not lose 
consciousness.  The veteran complained of headaches and 
positional vertigo, but denied auditory or peripheral 
neurological signs or symptoms.  He did report some blurred 
vision.  Examination revealed a scabbed vertex lesion with a 
small hemotome.  Cerebral nerves II through XII were intact.  
The impression was a concussion.  The next day, the veteran 
was placed on light duty for 48 hours.  A September 1974 
report of medical examination for release from active duty is 
silent for any references to the concussion, including any 
residuals of a head injury.  The clinical evaluation was 
normal.

Following service separation, in November 1993, the veteran 
was seen at a VA medical center with complaints of seizures 
for the prior two years.  He stated that he had continuous 
pain in the center of his head that radiated towards the back 
of his head and caused bouts of irritability.  He also 
reported dizziness and lightheadedness.  A neurological 
examination revealed that cranial nerves II through XII were 
intact.  Gait was normal, and cerebellar function was normal.  
The impression was "unusual episodes" that do not sound 
like seizures or transient ischemic attacks, and the examiner 
noted a question of depression.  

In February 1994, the veteran underwent a VA examination for 
neurological disorders.  He reported that he sustained a 
cerebral concussion aboard a ship while anchored in Pearl 
Harbor in 1973.  He was unable to recall details about the 
incident, but recalled that he was kept in bed on a hospital 
ship for several days.  He reported having a residual sore 
spot on the top of his scalp.  He complained of daily 
headaches, which were throbbing at times.  The examiner 
indicated that the headaches did not appear to be migraine.  
The diagnosis was status post remote cerebral concussion, and 
chronic tension headaches.  The examiner did not indicate 
whether he had the veteran's claims file or past medical 
records to review.

In October 1995, the veteran underwent a CT scan of the 
brain, which was normal.  Shortly thereafter, in October 
1995, the veteran was seen for a re-check, following the CT 
scan.  The veteran reported that his old scalp laceration was 
painful, and that it hurt to get a haircut.  He also stated 
that he had drainage from the laceration, and numbness on his 
left side.  He was scheduled for a visit with neurology to 
rule out "seizure/rage" disorder.  

In April 1996, the veteran underwent a VA neuropsychological 
evaluation.  The examiner concluded that the veteran was 
functioning at an average level.  His higher cortical 
functions were essentially intact, but his emotional factors 
appeared to present an area of significant concern.  In a May 
1996 private neuropsychological evaluation, the veteran was 
diagnosed with alcohol induced persistent dementia, pain 
disorder associated with psychological factors, and post-
traumatic stress disorder by history.

A July 1996 VA clinical record notes that the veteran 
presented "with a rather peculiar history of head trauma in 
1974 and decreased sensation in his entire left side since 
then."  The examiner noted that a CT scan done in October 
1995 was normal.  An MRI scan showed some minor degenerative 
changes in the upper cervical spine.  The veteran reported 
two episodes of transient blindness, but one was related to 
an accident when a tennis ball hit his occipital area, and 
another was when he hit the visor of his car.  There was no 
carotid "bruise" upon examination.  The examiner, the chief 
of neurosurgery service, concluded that the minor 
degenerative changes on his cervical MRI did not correlate 
with his clinical picture, and he opined that the veteran was 
not a candidate for any neurosurgical intervention.  

An August 1996 decision from the SSA reflects that the 
veteran was awarded disability benefits, although the 
decision does not point to an in-service head injury as a 
basis for the award.  

In June 1997, the veteran underwent a VA examination for 
mental disorders.  The examiner indicated that the veteran's 
claims file was not available for review, which the examiner 
described as "unfortunate" due to the veteran's 
"extensive" evaluation history in the VA medical system, 
and the fact that his difficulty with memory made him a poor 
historian.  The veteran reported a history of a severe 
beating during active duty.  The diagnosis was dementia 
secondary to head trauma.  The examiner commented that based 
on the history provided by the veteran, he described "a 
clear cut decrease in cognitive functioning that would appear 
to be clearly linked to head trauma."

In June 1997, the veteran also underwent a VA examination for 
diseases/injuries of the brain.  The examiner indicated that 
medical records were not provided for review.  The veteran 
reported a neck and brain injury while in the service in 
1974.  He reported awakening one morning and finding that he 
was confined to a hospital ship, where he was kept for one 
week for evaluation.  He claimed that he has had headaches 
and neck pain since that time.  The diagnoses were post-
traumatic, post concussion/tension headaches; chronic 
cervical strain; and status post closed head injury.  

A June 1997 VA examination for the skin was negative for any 
complaints of a scar on the head, or any clinical findings of 
such.  In a June 1997 VA general medical examination, the 
veteran reported injuring his neck during active service, and 
being kept in the sick bay of a hospital ship for seven days.  
He noted that some medical information he obtained indicates 
that he sustained a concussion, while other information does 
not.  The diagnosis was post-traumatic, post-concussion 
tension headaches.  The examiner did not indicate that he had 
the claims file available for review.  

In July 1999, the veteran underwent two VA examinations.  In 
both examinations, it was noted that the veteran's claims 
file was reviewed.  In the first examination, the examiner 
indicated that he reviewed the veteran's service medical 
records, and he provided a summary of the August 1974 record 
that documents when the veteran was hit on the top of the 
head.  The veteran currently reported that he did not 
remember if he had any problems immediately after his head 
injury.  He stated that he first noticed pain in the entire 
left side of his body about 15 years ago.  After conducting 
an examination, the examiner's impression was "subjective 
pain involving the entire left side of the body."  
Neurological examination was within normal limits, and the 
examiner opined that there "was no objective evidence of any 
organic neurological basis for the pain that this man 
experiences."  He stated that in particular, he was "unable 
to relate this man's subjective pain to the mild head injury 
that occurred while he was in the military in August 1974.  

In the second July 1999 examination, the veteran reported 
that he had a blow to his head in the 1970's, when he thinks 
he hit his head on a hatch.  After conducting an examination, 
the examiner's impression was cognitive disorder, not 
otherwise specified.  The examiner commented that he did not 
have enough time to determine the cause of the cognitive 
disorder.  He noted that a previous neuropsychological 
examination, which was extensive, suggested that the 
veteran's cognitive difficulties were secondary to his 
history of alcohol dependence.  The examiner found no 
evidence of PTSD secondary to the head injury, nor did he 
find evidence of any other psychiatric disorder secondary to 
the head injury.  

In a February 2000 private medical record from the 
Chiropractic Store indicates that the veteran presented to 
the clinic complaining of pain on  the entire left side of 
his body.  He reported that his symptoms stared in 1974, 
after an injury to his head.  It was noted that an EMG scan 
confirmed nerve interference, as did a chiropractic 
examination.

In July 2000, the veteran testified at a hearing held at the 
RO.  He reported headaches, numbness in the left side of his 
body, some memory loss, and seizures.  He reported that there 
was an open wound on his head, which breaks open constantly.  
The veteran stated that he had no memory of the injury.  He 
stated that he currently had a scar on his head that was very 
sensitive.   

The Board has thoroughly reviewed all the evidence of record 
in this case, but finds that the preponderance of the 
evidence is against a claim for entitlement to service 
connection for residuals of a head injury.  The evidence is 
clear that the veteran sustained a head injury in 1974, while 
on active duty.  However, following that incident, a 
September 1974 report of medical examination for release from 
active duty is silent for any references to the concussion, 
including any residuals of a head injury.  Moreover, the 
record following service separation is silent for any 
evidence of complaints or treatment pertaining to a head 
injury until the veteran filed his claim for VA compensation 
in November 1993.  Despite the veteran's complaints, the 
medical evidence does not establish that the veteran 
currently suffers from residuals of an in-service head 
injury.  Although there are some medical opinions suggesting 
such a link, these opinions are based solely on the veteran's 
report of his own history, and are not based on an 
independent review of the claims file and other clinical 
findings.  

More specifically, following the 1974 incident, the first 
medical record documenting the veteran's complaints of head 
pain was in November 1993, which was almost 20 years after 
the in-service incident in which the veteran sustained a blow 
to the skull.  Significantly, that medical record reflects 
normal cerebellar function, and the examiner suggested 
depression as a possible cause of the veteran's complaints.  
The foregoing clinical findings were consistent with a CT 
scan of the brain in October 1995, which was normal, and an 
April 1996 neuropsychiatric examination in which the 
veteran's cortical functions were intact, but his emotional 
factors presented concern.  

The record contains medical opinions that are both favorable 
and unfavorable to the veteran's claim.  The favorable 
opinions are contained in the two VA examination reports 
dated in June 1997.  The June 1997 examination for mental 
disorders concludes that the veteran has dementia secondary 
to head trauma.  However, the examiner indicated that the 
veteran's claims file was not available for review, and the 
examiner stated that his diagnosis was based on the history 
provided by the veteran, who he described as a poor 
historian.  Similarly, in the June 1997 VA examination report 
for the brain, the examiner stated that the veteran's medical 
records were not provided for review.  The diagnosis included 
post-traumatic, post-concussion/tension headaches, although 
this diagnosis was based on the veteran's report that he 
sustained a neck and brain injury in 1974, which required a 
one-week evaluation in a hospital (an event not documented in 
the veteran's service medical records).  As both of the 
foregoing medical opinions were based solely on the veteran's 
report of his own history, rather than on any independent 
findings, the Board does not find them probative for purposes 
of this claim.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence or information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence).  The Board also notes that the February 2000 
opinion from the chiropractor, which indicates that the 
veteran related his symptoms to the 1974 incident, is also 
not probative evidence, since it is merely a recitation of 
the veteran's contentions.  

Contrary to the June 1997 examinations, in the two VA 
examinations conducted in June 1999, the examiners indicated 
that the veteran's claims file was reviewed.  In one of the 
examinations, the examiner provided an independent summary of 
the in-service head injury in 1974.  After reviewing the 
records and examining the veteran, the examiner concluded 
that there was no objective evidence of any organic 
neurological basis for the pain the veteran experienced.  He 
also concluded that he was unable to relate the veteran's 
subjective pain to the "mild head injury" that occurred in 
1974.  In the other examination report, the examiner noted 
the 1970 head injury, but was unable to determine the cause 
of the veteran's cognitive disorder, and found no evidence of 
PTSD or a psychiatric disorder secondary to the head injury.

The Board's responsibility is to assess the credibility and 
weight given to the evidence.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  In the present case, the Board finds 
that the July 1999 medical opinions are thorough and 
reliable, as they were based on an independent review of the 
medical records, and examination of the veteran.  
Significantly, the doctors provided opinions pertinent to the 
claim on appeal, and backed up their opinions with supporting 
findings.  In summary, the doctors were unable to conclude 
that the veteran currently suffered from any residuals of the 
1974 head injury.  

The Board acknowledges the veteran's testimony at the July 
2000 hearing that he has a scar on his head that is still 
sore and breaks open constantly.  He also reported this same 
complaint in an October 1995 VA outpatient treatment visit.  
However, despite the many examinations and tests that the 
veteran underwent, including a skin examination, a general 
medical examination, a CT scan, numerous outpatient visits, 
and other various examinations, the record is otherwise 
silent for any such complaints.  More significantly, there 
are no medical findings linking any current disorder to the 
in-service incident in August 1974.  

The Board also acknowledges the veteran's statements and 
testimony of record in which he maintains that he currently 
experienced head pain and other symptoms that are related to 
the in-service injury.  However, as the veteran is a lay 
person without any apparent medical expertise or training, 
his opinion as to whether any current disorder is causally 
related to his active service is not competent medical 
evidence, which is required to establish service connection.  
See Espiritu, 2 Vet. App. at 494-95 (laypersons may be 
competent to provide an "eye-witness account of a veteran's 
visible symptoms," but they are not capable of offering 
evidence that requires medical knowledge).  Rather, medical 
evidence is needed that establishes that the veteran 
currently has residuals of a head injury, which are causally 
related to an incident of active service.  

In conclusion, for the reasons discussed, the Board finds 
that the preponderance of the evidence is against a claim for 
service connection for residuals of a head injury.  
Accordingly, the appeal must be denied.  The Board has 
considered the "benefit of the doubt" rule, but because the 
evidence is not in relative equipoise, that doctrine is not 
applicable in this case.  See Ferguson v. Principi, 273 F.3d 
1072 (Fed. Cir. 2001) (38 U.S.C.A. § 5107(b) requires that 
the Board consider all the evidence and material of record; 
the benefit-of-the-doubt provision only applies where there 
is an approximate balance of positive and negative evidence).  


ORDER

Service connection for residuals of a head injury is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

